         Case 1:21-cr-00116-DLF Document 17 Filed 03/07/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )       Case No. 1:21-cr-000116
                                         )
WILLIAM MCCALL CALHOUN, JR               )
                                         )
      Defendant.                         )


      DEFENDANT’S OPPOSITION TO THE GOVERNMENT’S BASIS FOR
             DETENTION UNDER 18 U.S. CODE SECTION 1342(f)
 ___________________________________________________________________________

      COMES NOW, Defendant, William McCall Calhoun, Jr., by and through

 undersigned counsel, and respectfully files his opposition to the Government’s basis

 for his continued detention under 18 U.S. Code Section 1342(f). In support of his

 opposition, Defendant offers the following argument:

 U.S. Code Section 1342(f) Factors to be Considered

      1). Defendant has not been charged with a crime of violence, a violation of

      section 1591, a Federal crime of terrorism, or involves a minor victim or a

      controlled substance, firearm, explosive, or destructive device.

      2). As it pertains to the charges Defendant is facing before this Court, the

      Government has provided no evidence of Defendant having threatened,

      assaulted, or harmed anyone in anyway, or having any type of a weapon with

      him while in the District of Columbia or in the Capital building. Additionally,




                                             1
  Case 1:21-cr-00116-DLF Document 17 Filed 03/07/21 Page 2 of 8




the Government has presented no evidence of Defendant being anywhere other

than the Rotunda area of the Capital building.

       Defendant didn’t solidify his plan to travel to Washington, DC, until

December 28 or 29, 2020, when he put in a leave of absence request with the

Court for January 5, 6, and 7, 2021. Note that this requested leave of absence took

place 1-2 days after former President Trump promoted his January 6, 2021 rally

on Twitter (See Timeline of the 2021 Storming of the United States Capital:

https://en.wikipedia.org/wiki/Timeline_of_the_2021_storming_of_the_United_St

ates_Capitol#Storming_of_the_Capitol). Defendant had no plan to enter the

Capital building prior to his arrival to Washington, DC, on January 6, 2021, and

the Government has provided no evidence that suggests otherwise. (See Exhibit 2

– Government’s Objection to Bail (March 4, 2021, ECF Doc. 14-2, p. 4), marked

“Government Exhibit 4,” showing that the first time Defendant mentions going

inside the Capital is when he is already in Washington, DC, on January 6, 2021,

and standing in front of the Capital building; See also, Timeline of the 2021

Storming of the United States Capital, where on January 3, 2021, a 1:00 P.M. protest

at the U.S. Capital is added to the January 6 rally announcement on the March to

Save America website, which is why Defendant was there, standing in front of

the United States Capital on January 6, 2021).

       Defendant’s Facebook posts indicate that he was narrating what he was



                                       2
  Case 1:21-cr-00116-DLF Document 17 Filed 03/07/21 Page 3 of 8




seeing take place and hearing others say around him. Defendant specifically

refers to “Patriots” as “we” and “us,” as well as “the American People” as “we.”

(See Exhibit 2 – Government’s Objection to Bail (March 4, 2021, ECF Doc. 14-2,

pp. 5-6), marked “Government Exhibit 5,” and “Government Exhibit 6,” where

Defendant also notes “admiring the amazing artwork,” and “no weapons.”

      Defendant’s co-defendant, Verden Nalley, who has been charged with the

same three charges as Defendant, was given a $10,000, non-surety bond, on

February 19, 2021. See Exhibit 1 – Evidence of Co-Defendant’s, Verden Nalley’s,

Bond & Conditions Setting Release. It is safe to believe that the Government has

the same level evidence against Mr. Nalley as they do for Defendant.

3). The history and the characteristics of Defendant support his release.

Defendant has been a longstanding member of the Georgia State Bar and is in

current good standing and active status. See Exhibit B - Defendant’s Motion for

Reconsideration of Detention, ECF Doc. 13, March 3, 2021 original filing date,

March 6, 2021 ECF filing date.

      A). Defendant has prostate cancer and is under the care and treatment of

      Dr. Patel at Emory Winship Cancer Institute. See Exhibit A – Defendant’s

      Motion for Reconsideration of Detention, ECF Doc. 13, March 3, 2021

      original filing date, March 6, 2021 ECF filing date, p. 6 (confirmed prostate

      cancer), and p. 8 (next appointment with Dr. Patel on April 12, 2021 at 1:00



                                     3
Case 1:21-cr-00116-DLF Document 17 Filed 03/07/21 Page 4 of 8




   P.M.). He has lived in Georgia his entire life with numerous family

   members in Georgia, as well as his private practice law firm, and frequent,

   almost daily, appearances in Court in order to represent his own clients in

   their legal cases. See Exhibit C – Defendant’s Motion for Reconsideration

   of Detention, ECF Doc. 13, March 3, 2021 original filing date, March 6,

   2021 ECF filing date, Defendant’s current case load of client’s that are

   relying upon him for their continued legal representation and that

   Defendant is anxious to return to.

          Defendant has no criminal history, thus no related failures to

   appear. He has no history of drug or alcohol use, and no history of violent

   or abusive behavior towards anyone. In fact, the number of affidavits

   previously submitted to the Court indicate Defendant’s kindness,

   generosity, dedication to his clients and community, and passion for his

   country.

          Defendant testified in Court, under oath, on Friday, March 5, 2021,

   that his political views changed sometime in 2019 when he grew

   concerned about changes in gun rights that he believed would impact his

   friend’s, farmer’s, in his local community. His views are based on genuine

   concerns about the First and Second Amendments of the United States

   Constitution.



                                  4
  Case 1:21-cr-00116-DLF Document 17 Filed 03/07/21 Page 5 of 8




       B). Defendant has no prior criminal history, thus no convictions, probation

       or parole.

4). Defendant poses no danger to any person, or his community. Nor has he ever

posed a danger to anyone. All of his firearms and ammunition have been

confiscated by the Government, though he has never used them for anything

other than target practice.

       Defendant was not, and is not, a flight risk. The Affidavit in support of

criminal complaint and arrest warrant were filed against the Defendant on

Tuesday, January 12, 2021. Law enforcement did not have an arrest warrant in

hand until the evening of January 13, 2021. See Exhibit 4 – Government’s

Objection to Bail (March 4, 2021, ECF Doc. 14-2, p. 4), January 21, 2021 transcript,

p. 72. Defendant appeared in Court on Wednesday, January 13, 2021, in order to

represent several of his clients. See Exhibit 2 – Evidence of Defendant Not

Avoiding Arrest. On Thursday, January 14, 2021 Defendant packed up his

personal belongings and relocated temporarily to his sister’s house in Macon,

Georgia, due to threats that he and his secretary were receiving by phone, mail

and email. Id. Defendant was being surveilled on and off from the morning of

January 13, 2021 until his without incident arrest on Friday, January 15, 2021. See

Exhibit 4 – Government’s Objection to Bail, January 21, 2021 transcript, pp. 71 –

74. Not even two (2) days after law enforcement received the arrest warrant.



                                      5
        Case 1:21-cr-00116-DLF Document 17 Filed 03/07/21 Page 6 of 8




U.S. Code Section 1342(g) Supports Defendant’s Immediate Release

      Based on the statutory bases suggested to date by the Government, there is

insufficient evidence to support the continued detention of Defendant, under the

analysis of 3142(g). Therefore, the Court should release Defendant on his own

recognizance. The factors outlined in 3142(g) fully support the immediate release of

Defendant.

      Defendant does not contest the assertion that he entered the United States

Capital building on January 6, 2021. In fact, Defendant has admitted to such on

numerous occasions. The evidence that the Government has presented to the Court

does not support the felony charge against the defendant. At most the evidence may

support a misdemeanor charge. This additionally advocates for the release of

Defendant.

Conclusion

      Given the unique set of facts and circumstances giving rise to the present

situation and the charges against Defendant, combined with the Defendant’s strong

ties to his community, lack of flight risk and criminal history, the Court is respectfully

compelled to grant Defendant’s release from custody.

      WHEREFORE, Defendant renews his prayer that this honorable Court grant his

Motion for Reconsideration of Detention, and for such other and further relief as the

Court deems just and appropriate in the circumstance.



                                            6
  Case 1:21-cr-00116-DLF Document 17 Filed 03/07/21 Page 7 of 8




Dated: March 7, 2021
                             Respectfully Submitted,
                             WILLIAM MCCALL CALHOUN, JR.

                             By: /s/ Jessica N. Sherman-Stoltz
                             Jessica N. Sherman-Stoltz, Esq.
                             Virginia State Bar #90172
                             Sherman-Stoltz Law Group, PLLC.
                             P.O. Box 69, Gum Spring, VA 23065
                             Phone: (540) 760-7612; Fax: (540) 572-4272
                             Email: jessica@sslawgroupva.com




                                7
         Case 1:21-cr-00116-DLF Document 17 Filed 03/07/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby CERTIFY that on this the 7th day of March 2021, a true and correct copy

of the foregoing Defendant’s Opposition to the Government’s Basis for Detention with

the Clerk of Court via the CM/ECF system, which will automatically send an email

notification of such filing to all counsel of record.



                                             /s/ Jessica N. Sherman-Stoltz
                                            Jessica N. Sherman-Stoltz, Esq.
                                            Virginia State Bar #90172
                                            Sherman-Stoltz Law Group, PLLC.
                                            P.O. Box 69, Gum Spring, VA 23065
                                            Phone: (540) 760-7612
                                            Fax: (540) 572-4272
                                            Email: jessica@sslawgroupva.com




                                               8
